            Case 6:20-cv-01110-ADA Document 1 Filed 12/04/20 Page 1 of 15




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


 DYNAENERGETICS EUROPE GMBH,
 and DYNAENERGETICS US, INC.,                 Civil Action No: 6:20-cv-01110


        Plaintiffs,
                                                          COMPLAINT
        v.                                         AND DEMAND FOR JURY TRIAL


 YELLOW JACKET OIL TOOLS, LLC,

        Defendant.



PLAINTIFFS DYNAENERGETICS EUROPE GMBH’S AND DYNAENERGETICS US,
            INC.’S COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs DynaEnergetics Europe GmbH and DynaEnergetics US, Inc. (collectively,

“DynaEnergetics”) file this Complaint for patent infringement against Yellow Jacket Oil Tools,

LLC (“Defendant”), and, in support thereof, allege as follows:

                                        THE PARTIES

       1.       Plaintiff DynaEnergetics Europe GmbH (“DynaEnergetics Europe”) is a

corporation organized under the laws of Germany, with its headquarters at Kaiserstrasse 3, 53840

Troisdorf, Germany.

       2.       Plaintiff DynaEnergetics US, Inc. (“DynaEnergetics US”) is a corporation

organized under the laws of the State of Colorado, with its headquarters at 2050 W. Sam Houston

Pkwy S., Suite 1750, Houston, TX 77042-3659. DynaEnergetics US has a regular and established

place of business within this District at 3580 HCR 1145 Loop North, Blum, TX 76627.




                                               1
            Case 6:20-cv-01110-ADA Document 1 Filed 12/04/20 Page 2 of 15




       3.       Upon information and belief, Defendant Yellow Jacket Oil Tools, LLC is a Texas

limited liability company with a registered address of 11660 Brittmoore Park Dr., Houston, Texas

77041-6917. On its website, Defendant also lists 11670 Brittmoore Park Dr., Houston, Texas

77041-6917 as an address for its headquarters. Defendant Yellow Jacket Oil Tools, LLC may be

served with process by serving its registered agent, W. Matthew Carver at 11927 Tanner Road,

Houston, TX, 77041, or as otherwise authorized under applicable law.

       4.       Upon information and belief, Defendant has regular and established places of

business throughout Texas and in this District, including at 4608 S County Road 1310, Odessa,

TX, 79765. Defendant lists this office on its website, and a photo of the Odessa, TX facility is

shown below.




                                 JURISDICTION AND VENUE

       5.       This is an action for patent infringement under the Patent Laws of the United States,

35 U.S.C. § 1 et seq., including 35 U.S.C. § 271.



                                                  2
             Case 6:20-cv-01110-ADA Document 1 Filed 12/04/20 Page 3 of 15




        6.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a) because this action arises under the patent laws of the United States, including 35 U.S.C.

§ 1 et seq.

        7.       This court has personal jurisdiction over Defendant, and venue is proper in this

District, because Defendant has regular and established places of business located within this

District and because Defendant actively and regularly conducts business within the State of Texas

and within this District. Further, upon information and belief, infringement is occurring within

the State of Texas and this District through Defendant’s manufacture and distribution of the “YJOT

Pre-Wired Perforating Gun” at its Texas manufacturing and distribution facilities, and within the

State of Texas and this District through Defendant’s sales of or offers to sell the YJOT Pre-Wired

Perforating Gun.      Specifically, upon information and belief, Defendant has manufactured,

distributed, sold, and/or offered to sell the YJOT Pre-Wired Perforating Gun to customers for use

throughout the Permian Basin in Texas, which is primarily located within this District, including

in Andrews, Crane, Ector, Jeff Davis, Loving, Martin, Midland, Pecos, Reeves, Upton, Ward, and

Winkler counties. Upon information and belief, Defendant employs at least one employee,

including a Regional Service Manager, at its Odessa, TX facility, and a Sales Representative who

travels to and/or sells products within the Permian Basin in furtherance of its regular and

established business within this District.

        8.       Venue as to Defendant is thus proper in this judicial district under 28 U.S.C.

§§ 1391(b) and (c) and 1400(b).

                                             FACTS

        9.       DynaEnergetics is a leader in the field of well completion, perforating, well

abandonment, and seismic technologies. DynaEnergetics has a long history of technological




                                                 3
          Case 6:20-cv-01110-ADA Document 1 Filed 12/04/20 Page 4 of 15




innovation, including innovation in the manufacture of detonators, detonating cords, and

perforating hardware.

       10.      In connection with its research and development efforts, DynaEnergetics has

developed groundbreaking inventions for a wireless detonator assembly, a pre-wired perforating

gun assembly, and methods of assembling the pre-wired perforating gun assembly. These

inventions are currently protected by multiple United States patents, including U.S. Patent No.

10,844,697 (the “’697 Patent”).

       11.      The ’697 Patent, entitled “PERFORATION GUN COMPONENTS AND

SYSTEM,” was duly and legally issued on November 24, 2020 to DynaEnergetics Europe GmbH.

A true and accurate copy of the ’697 Patent is attached hereto and incorporated herein by reference

as Exhibit A.

       12.      DynaEnergetics makes, distributes, offers to sell, and sells perforating gun systems

that practice the ’697 Patent. DynaEnergetics Europe exclusively licenses DynaEnergetics US to

make, distribute, offer to sell, and sell perforating gun systems that practice the ’697 Patent in the

United States. DynaEnergetics has marked the covered products in accordance with 35 U.S.C. §

287.

       13.      Defendant is a competitor of DynaEnergetics, including in the field of perforating

systems. Defendant has, upon information and belief, either alone or in concert, manufactured,

distributed, sold, or offered to sell the YJOT Pre-Wired Perforating Gun in the United States,

including within the State of Texas and within this District.

       14.      Defendant describes and provides photos of the YJOT Pre-Wired Perforating Gun

on its website at www.yjoiltools.com/Perforating-Guns/Pre-Wired-Perforating-Gun. A copy of the

Defendant’s website advertising the YJOT Pre-Wired Perforating Gun and the corresponding




                                                  4
          Case 6:20-cv-01110-ADA Document 1 Filed 12/04/20 Page 5 of 15




photos (as accessed on December 4, 2020) is attached hereto and incorporated herein by reference

as Exhibit B.

       15.      Defendant’s website also provides a downloadable PDF containing specifications

for the YJOT Pre-Wired Perforating Gun. A copy of the Defendant’s downloadable PDF

specifications for the YJOT Pre-Wired Perforating Gun (as downloaded on December 4, 2020) is

attached hereto and incorporated herein by reference as Exhibit C.

       16.      The YJOT Pre-Wired Perforating Gun infringes one or more claims of the ’697

Patent, including at least each and every element of Claim 1 either literally or equivalently, as set

forth below.

       17.      Claim 1 of the ’697 Patent recites:

                1. An electrical connection assembly for establishing an electrical connection in a

                tool string, the electrical connection assembly comprising:

                       a tandem seal adapter having a first end, a second end and a bore that

                extends from the first end to the second end and entirely through the tandem seal

                adapter;

                       a perforation gun system comprising a first outer gun carrier, a shaped

                charge, and a first detonator, wherein the shaped charge and the first detonator are

                positioned within the first outer gun carrier, wherein the first outer gun carrier is

                connected to the first end of the tandem seal adapter; and

                       a pressure bulkhead having an outer surface, a first end and a second end,

                the outer surface of the pressure bulkhead is sealing received in the bore of the

                tandem seal adapter, the pressure bulkhead also having a pin connector assembly

                extending through the pressure bulkhead from a first pin connector end to a second




                                                  5
          Case 6:20-cv-01110-ADA Document 1 Filed 12/04/20 Page 6 of 15




              pin connector end, and configured to relay an electrical signal from the first end of

              the pressure bulkhead to the second end of the pressure bulkhead, wherein the first

              pin connector end extends beyond the first end of the pressure bulkhead and the

              second pin connector end extends beyond the second end of the pressure bulkhead,

              wherein

                       the first detonator is in electrical communication with the pin connector

              assembly, wherein the tandem seal adapter and the pressure bulkhead are

              configured to provide a seal between the detonator and an environment on the

              second end of the tandem seal adapter.

        18.   The YJOT Pre-Wired Perforating Gun either literally or equivalently contains an

electrical connection assembly for establishing an electrical connection in a tool string. An

example of this is shown in the below photo from Exhibit C, and from the below still image of a

video     displaying     the    YJOT      Pre-Wired      Perforating     Gun,      available     at

https://www.youtube.com/watch?v=Hm4vE46ZgK0 (last accessed November 24, 2020)

(annotations added).




                                                6
          Case 6:20-cv-01110-ADA Document 1 Filed 12/04/20 Page 7 of 15




       19.     The electrical connection assembly in the YJOT Pre-Wired Perforating Gun either

literally or equivalently comprises a tandem seal adapter having a first end, a second end and a

bore that extends from the first end to the second end and entirely through the tandem seal adapter.

The tandem seal adapter, as shown in the still image above, connects the top end and bottom end

of successive gun assemblies.

       20.     The electrical connection assembly in the YJOT Pre-Wired Perforating Gun either

literally or equivalently comprises a perforation gun system comprising a first outer gun carrier, a

shaped charge, and a first detonator, wherein the shaped charge and the first detonator are

positioned within the first outer gun carrier, wherein the first outer gun carrier is connected to the



                                                  7
         Case 6:20-cv-01110-ADA Document 1 Filed 12/04/20 Page 8 of 15




first end of the tandem seal adapter. An example of this is shown in the below photo from Exhibit

B, which shows the YJOT Pre-Wired Perforating Gun outer gun carrier, an assembly including a

carrier for housing a shaped charge and a first detonator (not shown). The opening to receive the

detonator, which is on the side not shown in the first image below, is shown in the below still

image   from    the   video   of    the   YJOT       Pre-Wired   Perforating   Gun   available   at

https://www.youtube.com/watch?v=Hm4vE46ZgK0 (last accessed November 24, 2020)

(annotations added). The YJOT Pre-Wired Perforating Gun assembly is positioned within the outer

gun carrier, wherein the outer gun carrier is connected to the first end of the tandem seal adapter

(not shown in the figures below).




                                                 8
         Case 6:20-cv-01110-ADA Document 1 Filed 12/04/20 Page 9 of 15




       21.     The electrical connection assembly in the YJOT Pre-Wired Perforating Gun either

literally or equivalently comprises a pressure bulkhead having an outer surface, a first end and a

second end, the outer surface of the pressure bulkhead is sealing received in the bore of the tandem

seal adapter, the pressure bulkhead also having a pin connector assembly extending through the

pressure bulkhead from a first pin connector end to a second pin connector end, and configured to

relay an electrical signal from the first end of the pressure bulkhead to the second end of the

pressure bulkhead, wherein the first pin connector end extends beyond the first end of the pressure

bulkhead and the second pin connector end extends beyond the second end of the pressure

bulkhead. As noted in the below description and photo from Exhibit C, the YJOT Pre-Wired

Perforating Gun has pre-installed wires connecting to “a plunging gun contact that mates directly

to the conventional pressure or pass-thru switch in the sub above.” That description of the YJOT

Pre-Wired Perforating Gun indicates that it comprises a pressure bulkhead received in the bore of

the tandem seal adapter and having a pin connector assembly extending through the pressure

bulkhead from a first pin connector end to a second pin connector end that is configured to relay



                                                 9
         Case 6:20-cv-01110-ADA Document 1 Filed 12/04/20 Page 10 of 15




an electrical signal from the first end of the pressure bulkhead to the second end of the pressure

bulkhead, wherein the first pin connector end extends beyond the first end of the pressure bulkhead

and the second pin connector end extends beyond the second end of the pressure bulkhead. This

configuration is also shown in the below still images from the video of the YJOT Pre-Wired

Perforating Gun available at https://www.youtube.com/watch?v=Hm4vE46ZgK0 (last accessed

November 24, 2020) (annotations added).




                                                10
           Case 6:20-cv-01110-ADA Document 1 Filed 12/04/20 Page 11 of 15




        22.     The electrical connection assembly in the YJOT Pre-Wired Perforating Gun either

literally or equivalently comprises the first detonator being in electrical communication with the

pin connector assembly, wherein the tandem seal adapter and the pressure bulkhead are configured

to provide a seal between the detonator and an environment on the second end of the tandem seal

adapter.

        23.     Defendant has known of the ’697 Patent and its own infringing activities since at

least as early as the filing of this complaint. Further, on September 11, 2020, DynaEnergetics put

Defendant on notice of U.S. Patent Application 16/585,790 (the “’790 Application”) that led to

the ’697 Patent. A copy of the letter sent to Defendant on September 11, 2020 is attached hereto

and incorporated herein by reference as Exhibit D. The claims in the published ’790 Application

are identical to the claims that actually issued in the ’697 Patent. Defendant has been on notice of

the claims that issued in the ’697 Patent since at least as early as September 11, 2020. Defendant

did not respond to the September 11, 2020 letter nor has it ceased its infringing activity.

        24.     Because Defendant is using infringing technology to compete directly with

DynaEnergetics, it is causing irreparable harm to DynaEnergetics, thereby forcing DynaEnergetics

to bring this lawsuit to protect its intellectual property.

                   COUNT I – INFRINGEMENT OF THE ’697 PATENT

        25.     DynaEnergetics repeats and incorporates by reference the allegations contained in

the foregoing paragraphs, as if stated fully herein.

        26.     DynaEnergetics is the owner of the ’697 Patent, with all substantive rights in and

to that patent, including the sole and exclusive right to prosecute this action and enforce the ’697

Patent against infringers, and to collect damages for all relevant times.




                                                   11
         Case 6:20-cv-01110-ADA Document 1 Filed 12/04/20 Page 12 of 15




        27.     Defendant has, either alone or in concert, directly infringed and continues to

infringe the ’697 Patent, either literally or through the doctrine of equivalents, by making, using,

importing, supplying, distributing, selling and/or offering for sale the YJOT Pre-Wired Perforating

Gun within the United States, in violated of 35 U.S.C. § 271(a).

        28.     Upon information and belief, Defendant has made and is continuing to make

unlawful gains and profits from its infringement of the ’697 Patent.

        29.     At least as early as the filing of this complaint, Defendant has been on notice of and

has had knowledge of the ’697 Patent and of DynaEnergetics’ allegations of infringement.

Defendant’s infringement of the ’697 Patent has been willful and deliberate at least since this date.

        30.     DynaEnergetics has been damaged and irreparably harmed by Defendant’s

infringement of the ’697 Patent for which DynaEnergetics is entitled to relief under 35 U.S.C. §

284 and 35 U.S.C. § 154(d). DynaEnergetics will continue to suffer damages and irreparable harm

unless Defendant is enjoined preliminarily and permanently by this Court from continuing its

infringement.

                                       ATTORNEYS’ FEES

        31.     Pursuant to 35 U.S.C. § 285, DynaEnergetics is entitled to and hereby demands its

reasonable attorneys’ fees in this case.

                                           JURY DEMAND

        32.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, DynaEnergetics

respectfully requests a trial by jury of any issues so triable.

                                      PRAYER FOR RELIEF

        WHEREFORE, DynaEnergetics respectfully asks that the Court issue citation for

Defendant to appear and answer and seeks the following additional relief:




                                                  12
          Case 6:20-cv-01110-ADA Document 1 Filed 12/04/20 Page 13 of 15




          A.   that Defendant be declared to have directly infringed one or more of the claims of

the ’697 Patent under 35 U.S.C. § 271(a);

          B.   that that Court issue a preliminary and permanent injunction pursuant to 35 U.S.C.

§ 283 against the continuing infringement of the claims of the ’697 Patent by Defendant, its

officers, agents, employees, attorneys, representatives, and all others acting in concert therewith;

          C.   that the Court order an accounting for all monies received by or on behalf of

Defendants and all damages sustained by DynaEnergetics as a result of Defendant’s

aforementioned infringements, that such monies and damages be awarded to DynaEnergetics, and

that interest and costs be assessed against Defendant pursuant to 35 U.S.C. § 284 and 35 U.S.C. §

154(d);

          D.   that the Court declare that Defendant’s infringement was and is willful from the

time it became aware of the infringing nature of their product and award treble damages for the

period of such willful infringement of the ’697 Patent, pursuant to 35 U.S.C. § 284;

          E.   that the Court declare this an exceptional case and order that Defendant pay to

DynaEnergetics its reasonable attorneys’ fees and costs, pursuant to 35 U.S.C. § 285; and

          F.   that the Court award such further and other relief to DynaEnergetics as the Court

deems just, together with its costs and disbursements in this action.




                                                 13
       Case 6:20-cv-01110-ADA Document 1 Filed 12/04/20 Page 14 of 15




Dated: December 4, 2020                   Respectfully submitted,

                                          By: /s/Eric H. Findlay
                                          Eric H. Findlay
                                          Texas Bar No. 00789886
                                          Roger Brian Craft
                                          Texas Bar No. 04972020
                                          FINDLAY CRAFT P.C.
                                          102 N. College Avenue, Suite 900
                                          Tyler, TX 83402
                                          Telephone: (903) 534-1100
                                          Facsimile: (903) 534-1137
                                          Email: efindlay@findlaycraft.com
                                          Email: bcraft@findlaycraft.com

                                          Barry J. Herman (pro hac vice to be filed)
                                          Maryland Federal Bar No. 26061
                                          Stephanie M. Nguyen (pro hac vice to be filed)
                                          DC Bar No. 1046300
                                          Julie C. Giardina (pro hac vice to be filed)
                                          Maryland Federal Bar No. 21085
                                          WOMBLE BOND DICKINSON (US) LLP
                                          100 Light St, 26th Floor
                                          Baltimore, MD 21202
                                          Telephone: (410) 545-5830
                                          Email: Barry.Herman@wbd-us.com
                                          Telephone: (410) 545-5873
                                          Email: Stephanie.Nguyen@wbd-us.com
                                          Telephone: (410) 545-5802
                                          Email: Julie.Giardina@wbd-us.com

                                          Preston H. Heard (pro hac vice to be filed)
                                          Georgia Bar No. 476319
                                          WOMBLE BOND DICKINSON (US) LLP
                                          271 17th Street, NW, Suite 2400
                                          Atlanta, GA 30363
                                          Telephone: (404) 888-7366
                                          Email: Preston.Heard@wbd-us.com




                                     14
Case 6:20-cv-01110-ADA Document 1 Filed 12/04/20 Page 15 of 15




                                   Lisa J. Moyles (pro hac vice to be filed)
                                   Connecticut State Bar No. 425652
                                   Jason M. Rockman (pro hac vice to be filed)
                                   New York Bar No. 4450953
                                   MOYLES IP, LLC
                                   One Enterprise Drive, Suite 428
                                   Shelton, CT 06484
                                   Telephone: (203) 428-4420
                                   Email: lmoyles@moylesip.com
                                   Email: jrockman@moylesip.com

                                   Attorneys for Plaintiffs DynaEnergetics Europe
                                   GmbH and DynaEnergetics US, Inc.




                              15
